DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed December 14, 2020. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (JP 06-222036; hereinafter “Tokunaga”, see attached machine-generated English translation) in view of JP 3110618 to Hitachi High Technology Corp.,(hereinafter “Hitachi”- cited in the IDS filed August 06, 2018).
As to claim 1, Tokunaga teaches an automatic analysis device (automatic biochemical analyzer) that dispenses a sample and a reagent into each reaction container to initiate a reaction and then measured the reacted liquid, comprising:
a dispensing probe 3 for dispensing a reagent or a sample to be analyzed into the reaction container; 
a cleaning container 12 that holds a cleaning solution for cleaning the dispensing probe, the dispensing probe being inserted into the cleaning solution to be cleaned; 
a cleaning-solution supply unit 20 that supplies the cleaning solution to the cleaning container through a passage 18 leading to the cleaning container, to perform a cleaning process on the dispensing probe; and 
a controller (implicit to provide automatic control the operation of the system) connected to the dispensing probe, the cleaning-solution supply unit and the heating unit, the controller programmed to:
control the cleaning-solution supply unit 20 to supply cleaning solution to the cleaning container thereby causing the cleaning solution held in the cleaning container to overflow (see Fig. 1);
control the cleaning-solution supply unit to draw in the cleaning solution that has overflowed from the cleaning container into passage 27;
control the cleaning-solution supply to supply cleaning solution drawn into the passage 25 into the cleaning container 20; and
control the dispensing probe to immerse a portion of the dispensing probe into the cleaning solution (see para [0010] et seq.)
Tokunaga does not explicitly teach a heating unit that is thermally connected to the passage to heat the cleaning solution to be supplied to the cleaning container or the control step wherein the cleaning solution is drawn back into the passage to be heated by the heating unit, and, after the heating, the cleaning solution thus heated is ejected into the cleaning container. 
Nor does Tokunaga explicitly teach the use of a passage (interpreted to by the examiner to mean “a single passage” from the use of the term “the passage” in the claims).  However, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a single passage wherein the fluid therein is reciprocated back and forth between the cleaning container and the cleaning-solution supply unit via a single pump in Tokunaga since single reciprocating pumps are well-known substitutes for 2 pump systems and would be obvious to try taking into consideration a reduced footprint and less equipment. The applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Hitachi teaches an automatic analysis device (see para [0011] that causes a reaction by dispensing a specimen and a reagent respectively in a reaction container and measures the reacted liquid, the dispensing probes (1a,1b); cleaning containers (9a,9b) that store a cleaning liquid for cleaning the dispensing probes when the probes are inserted into the cleaning liquid; a cleaning liquid supply unit that supplies the cleaning liquid to the cleaning containers via flow paths connected to the cleaning containers; and a heating part 17 that heats the cleaning liquid 13 immediately before an inflow part to the cleaning containers and creates an activated cleaning liquid.
Accordingly, a person of ordinary skill in the art at the time of the claimed invention would have easily included in Tokunaga the heating means and method of immediately heating the cleaning liquid, like that taught by Hitachi, for the expected benefit of increasing the cleaning ability of the cleaning liquid by heating and providing at heating means to heat the cleaning liquid immediately before an inflow part to the cleaning container. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798